JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s final judgment, filed February 8, 2005, be affirmed. Even under the “less stringent standards” accorded pro se litigants, see Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), the district court properly dismissed the complaint as frivolous or for failure to state a claim upon which relief can be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii). The sua sponte dismissal without leave to amend was appropriate because it is clear “the claimant cannot possibly win relief.” See Razzoli v. Federal Bureau of Prisons, 230 F.3d 371, 377 (D.C.Cir.2000) (quoting Davis v. District of Columbia, 158 F.3d 1342, 1349 (D.C.Cir.1998) (internal quotation and citation omitted)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.